DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/23/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Objections
Claims 4 and 32 are objected to because of the following informalities:
Claim 4 recites the limitation "the roll angle" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 32 recites the limitation "the computing device" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 30 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 30 recites a computing device comprises a processing component configured to determine optimal fluid flow parameters.  In light of the specification, this appears to mean that the computing device performs calculations to determine the best flow parameters to be used when the test device is used to determine an optimal structure for the test device.  However, neither the prior art nor the specification describes how a computing device performs calculations to determine the best flow parameters to be used when the test device is used to determine an optimal structure for the test device.  Instead, the specification describes that the computing device stores optimal flow parameters (paragraph [0081]).  This means that the optimal flow parameters have already been determined by an unknown process or structure.  The specification and the prior art does not disclose this unknown process or structure.  Because the specification and the prior art provide no direction or working examples of a computing device configured to determine optimal flow parameters, the examiner .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4 and 8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent 10,578,196 issued to Haremaki et al. (“Haremaki”).

As for claim 1, Haremaki discloses a test lab system for testing and validating a uroflowmeter, comprising:
a test flow bench (Fig. 1) configured to test fluid flow through a test device, comprising:

a frame assembly (15) pivotally coupled to the support assembly (11, 13) and configured to support the test device (16);
an adjustable nozzle (20, 29) coupled to the support assembly (11, 13) and positioned above the frame assembly (see Fig. 1); and
a sensor (41) coupled to the support assembly (11, 13).
	Regarding the recitation that the test flow bench is configured to test fluid flow through a test device, the examiner notes that this describes the intended use of the test flow bench and does not distinguish the claimed invention over the prior art.

As for claim 4, Haremaki discloses comprising the test device (16), wherein the frame assembly (15) comprises a mounting frame (15a, 15b) pivotally coupled to a support frame (14b), and the test device (16) is coupled to the mounting frame (15a, 15b), wherein roll of the mounting frame (about directions R3, R4) relative to the support frame alters the roll angle of the test device (see Figs. 1, 3)

As for claim 8, Haremaki discloses that the adjustable nozzle (20, 29) is adjustable in at least one of an angular, axial (col. 3, lines 40-41), or lateral direction (col. 3, lines 40-41).

Claim 41 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication 2019/0039201 by Muller (“Muller”).


a support assembly (32);
a frame assembly (50) pivotally coupled to the support assembly and configured to support a test device (80) with a structure corresponding to a uroflowmeter shape or a uroflowmeter surface feature; and
an adjustable (paragraph [0063]) nozzle (24) coupled to the support assembly and positioned above the frame assembly (see Fig. 2), wherein the adjustable nozzle comprises a body (24) defining a conduit therethrough and an adjustment mechanism (26) for adjusting an angle of the adjustable nozzle relative to the support assembly.
Regarding the recitation that the apparatus is for testing and developing a uroflowmeter, the examiner notes that this describes the intended use of the apparatus and does not distinguish the claimed invention over the prior art.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 

Claims 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 10,578,196 issued to Haremaki et al. (“Haremaki”) in view of U.S. Patent 4,576,076 issued to Pyle (“Pyle”).

As for claim 2, Haremaki discloses that the support assembly (11, 13) comprises:
a base plate (13);
a back plate (vertical portion of 11 on right side in Fig. 1) orthogonally coupled to the base plate (13); and
two arms (14b, 25) coupled to opposing side edges of the base plate (13),
Haremaki does not disclose that at least one of the two arms defines a tilt control slot for receiving a tilt control knob to pivotally couple the frame assembly to the at least one arm.
However, Pyle discloses that at least one (33, 45) of two arms (33, 33) defines a tilt control slot (45, 46) for receiving a tilt control knob (47) to pivotally couple a frame assembly (30) to the at least one arm (33, 35).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify one arm of the at least two arms 

As for claim 6, Haremaki as modified by Pyle discloses that the adjustable nozzle (Haremaki: 20, 29) is coupled to an adjustable upper portion (Haremaki: 22) of the back plate, wherein lateral movement of the adjustable upper portion moves the adjustable nozzle in a lateral direction (Haremaki: col. 3, lines 40-41).

Claims 15, 18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 10,578,196 issued to Haremaki et al. (“Haremaki”) in view of U.S. Patent 5,046,510 issued to Ams et al. (“Ams”).

As for claim 15, Haremaki discloses the test lab system of claim 1 (see the rejection of claim 1 above) including the test device (16) coupled to the frame assembly.
Haremaki does not disclose that the test device comprises a main body defining a flow chamber, wherein the flow chamber comprises a concave surface defining an outlet with a back wall extending vertically from the concave surface.
However, Ams discloses a test device (1) that comprises a main body defining a flow chamber (2, 4), wherein the flow chamber comprises a concave surface (2) defining an outlet with a back wall (below 2)extending vertically from the concave surface.  Ams discloses that the test device is a uroflowmeter (Abstract).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the test device of Haremaki to 

As for claim 18, the examiner notes that the claim recites the intended use of the test lab system and that the intended use does no distinguish the claimed invention over the prior art. 

As for claim 21, Haremaki as modified by Ams discloses that the adjustable nozzle (Haremaki: 20, 29) is coupled to a fluid source (Haremaki: inherent), wherein movement of the adjustable nozzle adjusts a path of fluid flow onto the test device when fluid is pumped through the adjustable nozzle (Haremaki: col. 3, lines 40-41).

Claims 29, 34 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 10,578,196 issued to Haremaki et al. (“Haremaki”) in view of U.S. Patent 8,574,492 issued to Morita et al. (“Morita”).

As for claim 29, Haremaki discloses the test lab system of claim 1 (see the rejection of claim 1 above).
Haremaki does not disclose that the sensor is configured to detect actual flow rate of fluid flowing through the adjustable nozzle.
However, Morita discloses a sensor (9a) that is configured to detect actual flow rate of fluid flowing through a nozzle (2a).


As for claim 34, Haremaki discloses a method of testing and developing a uroflowmeter, comprising:
mounting a test device (16) to a test flow bench (Fig. 1), wherein
the test flow bench comprises:
a support assembly (11, 13);
a frame assembly (15) pivotally coupled to the support assembly (11, 13);
an adjustable nozzle (20, 29) coupled to the support assembly (11, 13) and to a fluid source (inherent); wherein
the test flow bench is electrically coupled to a computing device (col. 3, lines 45-48); and the test device is configured to test one or more features of a uroflowmeter (this limitation is broadly interpreted to include the testing of the cleanliness of the uroflowmeter; the test bench is capable of cleaning a uroflowmeter when a uroflowmeter is mounted);
adjusting the frame assembly, the adjustable nozzle, or both (col. 3, lines 19-22 and col. 3, lines 45-48);
pumping fluid from the fluid source through the adjustable nozzle to the test device (col. 3, line 43).
Haremaki does not disclose a sensor coupled to the support assembly.

It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the test lab system of Haremaki to include the sensor as disclosed by Morita in order to control the flow of fluid through the nozzle (Morita: col. 8, lines 22-29).
Haremaki as modified by Morita discloses monitoring, by the computing device (Haremaki: col. col. 3, lines 45-48 and Morita: 11), at least one fluid flow parameter of the fluid flowing through the test device (Morita: col. 8, lines 22-29), wherein the at least one fluid flow parameter is detected by the sensor and data related to the at least one fluid flow parameter is transmitted to the computing device (Morita: col. 8, lines 22-29). 

As for claim 36, Haremaki as modified by Morita discloses that the at least one fluid flow parameter comprises at least one of fluid flow rate (Morita: col. 8, lines 22-29), volume, duration, overflow, turbulence, splash back, and timestamp.

Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 10,578,196 issued to Haremaki et al. (“Haremaki”) in view of U.S. Patent 8,574,492 issued to Morita et al. (“Morita”) as applied to claim 34, further in view of U.S. Patent 5,046,510 issued to Ams et al. (“Ams”).


Haremaki as modified by Morita does not disclose that the one or more features of the uroflowmeter comprise at least one of device shape and size, outlet shape and size, one or more surface features, and float shape and positioning within the uroflowmeter, in part, because Haremaki as modified by Morita does not disclose that the test piece to be cleaned is a uroflowmeter.
However, Ams discloses a test piece to be cleaned that is a uroflowmeter (1).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the test piece of Haremaki and Morita to be a uroflowmeter as disclosed by Ams because even uroflowmeters must be cleaned from time to time (Ams: col. 2, lines 3-6 and col. 2, lines 21-24).
	Haremaki as modified by Morita and Ams discloses that the one or more features of the uroflowmeter comprise at least one of device shape and size, outlet shape and size, one or more surface features (i.e. the cleanliness of the surface of the uroflowmeter), and float shape and positioning within the uroflowmeter.

Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2019/0039201 by Muller (“Muller”) in view of U.S. Patent 8,574,492 issued to Morita et al. (“Morita”).

As for claim 42, Muller discloses the apparatus of claim 41 (see the rejection of claim 41 above).

However, Morita discloses a flow sensor (9a) and a computing device (11) coupled to an apparatus (7). Morita discloses that the sensor (9a) is configured to detect actual flow rate of fluid flowing through a nozzle (2a).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the apparatus of Muller to include the flow sensor as disclosed by Morita in order to control the flow of fluid through the nozzle (Morita: col. 8, lines 22-29).

Allowable Subject Matter
Claims 23, 24, 32, 37 and 40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 23, the prior art of record and the examiners knowledge does not disclose or suggest a test device coupled to a frame assembly, wherein movement of a tilt control knob within a tilt control slot pivots the frame assembly and the test device, moving the test device from a first position to at least a second position.
	Claim 24 depends on claim 23 and inherits the same allowable subject matter.

Regarding claim 37, the prior art of record and the examiners knowledge does not disclose or suggest a test device that is a plate configured to test a surface feature of a uroflowmeter, wherein the surface feature is at least one of surface shape, grating, protruding features, and aperture number, size and positioning.
Regarding claim 40, the prior art of record and the examiners knowledge does not disclose or suggest adjusting a test device based on at least one detected fluid flow parameter and a desired fluid flow parameter.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent 5,794,541 issued to Hirose (“Hirose”) is cited for all that it discloses including a table that is pivotable in several directions.
U.S. Patent 11,029,239 issued to Littley et al. (“Littley”) is cited for all that it discloses including a test bench mounted below a nozzle.
U.S. Patent 5,186,394 issued to Tsuji (“Tsuji”) is cited for all that it discloses including a pivotable nozzle.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN N OLAMIT/Primary Examiner, Art Unit 2853